IN THE
                        TENTH COURT OF APPEALS

                               No. 10-15-00319-CR
                               No. 10-15-00320-CR

SAMUEL FUENTE ORTEZ, A.K.A. MARCO ALVAREZ,
                                     Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee


                         From the 40th District Court
                             Ellis County, Texas
                    Trial Court No. 37162CR and 38598CR


                         MEMORANDUM OPINION


      Samuel Fuente Ortez, a.k.a. Marco Alvarez was convicted on March 13, 2014 of

the offenses of aggravated assault with a deadly weapon, see TEX. PENAL CODE ANN. §

22.02 (West 2011), and accident involving personal injury (a.k.a. failure to stop and

render aid), see TEX. TRANSP. CODE ANN. § 550.021 (West 2011). He was sentenced to 15

years in prison and 10 years in prison, respectively.   Ortez timely appealed those

convictions to this Court; but by order of the Texas Supreme Court, the appeals were
transferred to the Seventh Court of Appeals in Amarillo, Texas. The Amarillo Court

affirmed the convictions in December of 2014, Ortez v. State, Nos. 07-14-00286-CR, 07-14-

00287-CR, 2014 Tex. App. LEXIS 13048 (Tex. App.—Amarillo Dec. 5, 2014, no pet.) (not

designated for publication), and the mandates issued in February of 2015.

        It appears that by a document filed on August 6, 2015, Ortez again wishes to

appeal the trial court’s judgments. This second appeal is untimely; and we have no

jurisdiction of these appeals. See TEX. R. APP. P. 26.2(a)(1). Accordingly, Ortez’s appeals

are dismissed for want of jurisdiction.1



                                                   TOM GRAY
                                                   Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed September 24, 2015
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See
TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition
for discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days
after either the day this Court’s judgment was rendered or the day the last timely motion for rehearing
was overruled by this Court. See TEX. R. APP. P. 68.2(a).

Ortez v. State                                                                                         Page 2